Memorandum: We feel the official records of the clerk of the court at the time of the arraignment suffice to refute petitioner’s claim that he was not advised of his right to counsel. The facts disclosed by this record distinguish the case from Matter of Bojinoff v. People (299 N. Y. 145); People v. Richetti (302 N. Y. 290); People V. Guariglia (303 N. Y. 338); and People v. Langan (303 N. Y. 474). It follows, therefore, that, under the circumstances herein, the petitioner is not entitled to be present at a hearing in open court upon the merits of his application for a writ of error coram nobis. All concur, except McCurn and Piper, JJ., who dissent and vote for reversal and for remitting the matter to the Jefferson County Court for a hearing. (See People v. Richetti, 302 N. Y. 290; People v. Guariglia, 303 N. Y. 338 and People v. Langan, 303 N. Y. 474.) (Appeal from an order denying defendant’s application to declare void his judgment of conviction, in a proceeding in the nature of coram nobis.) Present — Taylor, P. J., McCurn, Vaughan, Piper and Wheeler, JJ.